Citation Nr: 1008804	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-06 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a disability of the 
right side of the chest bone (sternum). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 2000 to March 2004.

The matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in January 2006 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2008, the Veteran failed to appear for a hearing 
before the Board.  As good cause for failure to appear has 
not been shown, the request for the hearing is deemed 
withdrawn.  38 C.F.R. § 20.702.

The claim of service connection for a right shoulder 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

A disability of the right side of the chest bone (sternum) 
since service or currently is not shown.


CONCLUSION OF LAW

A disability of the right side of the chest bone (sternum) 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the claim of service connection for a disability of the 
right side of the sternum, the RO provided pre- and post- 
adjudication VCAA notice by letters, dated in April 2005 and 
in April 2007.  The Veteran was notified of the evidence 
needed to substantiate the claim of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  

Additionally, the Veteran was notified that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the 
extent of pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication. The procedural defect was cured as after the RO 
provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in December 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.). 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  Before the adjudication of the claim 
in January 2006, the RO determined that the service treatment 
records were unavailable.  



In November 2007, the RO obtained the service treatment 
records and adjudicated the claim, considering the service 
treatment records in the supplemental statement of the case 
in December 2007.  The RO has also obtained service records 
and VA records.  The Veteran was afforded a VA examination, 
containing the pertinent history, clinical finding, and 
assessment, which is adequate to decide the claim.  

As there is no indication of the existence of additional 
evidence to substantiate the claim or evidence of current 
disability, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Facts

The service treatment records contain no complaint, finding, 
history, symptom, treatment, or diagnosis, pertaining to the 
right side of the sternum.  On the separation screening 
examination, the Veteran was found physically qualified for 
separation and no abnormality of the sternum was recorded and 
the results were signed by medical officer. 

In April 2005, twelve months after service, the Veteran filed 
the current claim.  In his application, the Veteran did not 
identify any post-service treatment for the claimed 
disability.

On initial VA examinations in November 2005, the Veteran 
stated that it had been over a year since he had sternal 
pain, which developed when he was doing pull-ups in boot 
camp.  There were no constitutional symptoms of bone disease.  
An abnormality of the sternum was not identified.  The 
assessment was [pain] right side of chest bone resolved.  

In statements in March 2006 and in January 2007, the Veteran 
stated that he had no medical conditions prior to his 
enlistment in the Marine Corps, that the pain in the right 
side of the chest bone occurred in service, that several 
times he went to the Regimental Aid Station where he was 
given Motrin for the pain, that it was noted on separation 
examination, and that the VA examination supports his claim 
that he suffers from pain.



Evidentiary Standards

VA must give due consideration to all pertinent medical and 
lay evidence in a case where a veteran is seeking service 
connection.  38 U.S.C.A. § 1154(a).  The Veteran does not 
argue and the record does not show that the claimed 
disability was the result of participation in combat with the 
enemy, and the combat provisions of 38 U.S.C.A. § 1154(b) do 
not apply.

Competency is a legal concept in determining whether medical 
or lay evidence may be considered, in other words, whether 
the evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative 
value of the evidence, that is, does the evidence tend to 
prove a fact, once the evidence has been admitted.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

The Board, as fact finder, must determine the probative value 
or weight of the admissible evidence.  Washington v. 
Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. 
Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in 
veterans cases is to be done by the Board")).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

On the basis of the service treatment records, a disability 
of the right side of the chest bone (sternum) was not 
affirmatively shown during service and service connection is 
not established under 38 U.S.C.A. §1110 and 38 C.F.R. § 
3.303(a). 

The Veteran is however competent to describe a painful 
sternum and his statements that the pain occurred with 
physical training in service is credible.  Layno v. Brown, 6 
Vet. App. 465, 470-71 (1994) (The Veteran is competent to 
describe symptoms of an injury, but not that he had or was 
diagnosed with a particular injury).   

Although the Veteran's statements are consistent with the 
type and circumstances of his service, an in-service injury 
alone is not enough to establish service connection. There 
must be a current disability resulting from the injury during 
service.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

As the service treatment records lack the documentation of 
the combination of manifestations sufficient to identify a 
disability of the right side of the sternum as no such 
disability was shown, and as chronicity in service is not 
adequately supported by the service treatment records, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  

After service, on initial VA examination in November 2005, 
the Veteran stated that it had been over a year since he had 
sternal pain.  The absence of symptoms interrupts continuity 
and weighs against continuity of symptomatology.  Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  Here, the 
evidence of continuity under 38 C.F.R. § 3.303(b) fails not 
just because of the lack of medical documentation of 
continuity of symptoms since service, but the Veteran has 
been not asserted continuity.  

As for service connection based on the diagnosis after 
service under 38 C.F.R. § 3.303(d), a disability of the right 
side of the chest bone (sternum), resulting for an injury, is 
not a condition under case law that has been found to be 
capable of lay observation.  Therefore the determination as 
to the presence of a disability since service or currently is 
medical in nature, that is, not capable of lay observation, 
and competent medical evidence is needed to substantiate the 
claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On 
the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates 
to a condition as to which, under case law, lay observation 
is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Also, under certain circumstances, a lay person is competent 
to identify a simple medical condition.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a 
footnote, that sometimes a lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer).

By regulation, competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.   Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159.

Although the Veteran is competent to describe pain, which is 
a matter that can be observed by a lay person, the Veteran is 
not competent to identify a disability resulting from the 
pain as the identification of such a disability requires 
specialized education, training, or experience as a health-
care professional.  For this reason, the Board determines 
that a disability of the right side of the chest bone 
(sternum) is not simple medical condition that a lay person 
is competent to identify. And there is no factual foundation 
that the Veteran has specialized education, training, or 
experience to identify a disability of the right side of the 
chest bone (sternum).  

Where, as here, there is a question of a diagnosis, not 
capable of lay observation, and the claimed disability is not 
a simple medication condition, the Veteran is not competent 
to state that he had a disability in service or since service 
or currently.  To this extent the Veteran's statements are 
excluded or not admissible, that is, the statements are not 
to be considered as evidence of a disability.

Also although a lay person is competent to report a 
contemporaneous medical diagnosis or a lay person is 
competent in describing symptoms at the time which supports a 
later diagnosis by a medical professional, Jandreau at 1377, 
there is no competent evidence of a disability of the right 
side of the chest bone (sternum).  



Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation and the 
claimed disability is not a simple medical condition a lay 
person is competent to identify, competent medical evidence 
is required to substantiate the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

The competent evidence shows that on initial VA examination 
by a VA health-care provider no constitutional symptoms of 
bone disease was identified and the assessment was [pain] 
right side of chest bone resolved.  This evidence opposes, 
rather than supports, the claim. 

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd, 
259 F.3d 1356 (Fed.Cir. 2001) (holding that there must be a 
factual finding of a medical nexus between current pain and 
in-service trauma).

In the absence of competent evidence of a disability of the 
right side of the chest bone (sternum) since service or 
currently, there is no valid claim of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As there is no favorable competent evidence of a disability 
of the right side of the chest bone (sternum) since service 
or currently, the preponderance of the evidence is against 
the claim and the benefit-of-the-doubt standard of proof does 
not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a disability of the right side of the 
chest bone (sternum) is denied.



REMAND

On the claim of service connection for a right shoulder 
disability, on VA examination in November 2005, X-rays showed 
cortical thickening of the proximal shaft of the right 
humerus at the site of the muscle insertion, due to chronic 
stress.  The diagnosis was scapulo-thoracic crepitus of 
moderate severity, but no opinion was offered as to whether 
the shoulder condition was a disability attributable to the 
Veteran's physical training in service.  

As the evidence of record does not contain sufficient 
competent evidence to decide the claim, further evidentiary 
development under the duty to assist is needed.  38 C.F.R. 
§ 3.159(c)(4)(i). 

Accordingly, the case is REMANDED for the following action:



1.  Ask the Veteran to identify private 
or VA records of treatment of a right 
shoulder disability since service and 
assist the Veteran in obtaining any 
records he identifies. 

2.  After completion of the development 
above, afford the Veteran a VA 
examination to determine whether the 
Veteran has a right shoulder disability 
and, if so, whether it is at least as 
likely as not the current right 
shoulder disability is attributable to 
the Veteran's physical training in 
service as there is no specific injury 
identified in service. 

In formulating the opinion, the 
examiner is asked to consider that 
the term "at least as likely as 
not" does not mean "within the 
realm of possibility."  

Rather, it means that the weight 
of the medical evidence both for 
and against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

The Veteran's file should be provided 
to the examiner for review. 

3.  On completion of the foregoing, the 
claim should be adjudicated.  If the 
decision remains adverse to the 
Veteran, then provide him and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


